EXHIBIT 10.2
FORM OF
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
ABSALOKA COAL, LLC
a Delaware Limited Liability Company
Dated as of October 16, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I ORGANIZATIONAL MATTERS
    2  
 
       
Section 1.1 Formation
    2  
Section 1.2 Name
    2  
Section 1.3 Purpose
    2  
Section 1.4 Registered Office and Registered Agent; Principal Place of Business
    3  
Section 1.5 Foreign Qualification
    3  
Section 1.6 Term
    3  
 
       
ARTICLE II DEFINITIONS AND REFERENCES
    3  
 
       
Section 2.1 Definitions
    3  
Section 2.2 References and Construction
    17  
 
       
ARTICLE III MEMBERS AND UNITS
    18  
 
       
Section 3.1 Members
    18  
Section 3.2 Additional Members
    18  
Section 3.3 Liability to Third Parties
    18  
Section 3.4 Members Have No Agency Authority
    18  
 
       
ARTICLE IV CAPITALIZATION
    19  
 
       
Section 4.1 Capital Contributions of WRI
    19  
Section 4.2 Capital Account of Investor and WRI Sub
    20  
Section 4.3 Failure Transfer
    20  
Section 4.4 Additional Mandatory Capital Contribution
    20  
Section 4.5 Interest on and Return of Capital Contributions
    20  
Section 4.6 Loans
    21  
 
       
ARTICLE V ALLOCATIONS AND DISTRIBUTIONS
    22  
 
       
Section 5.1 Sharing of Items of Income, Deduction, Gain and Loss
    22  
Section 5.2 Allocations for Capital Account Purposes
    22  
Section 5.3 Allocations for Federal Income Tax Purposes
    25  
Section 5.4 Allocations Attributable to Transferred Interests
    26  
Section 5.5 Distributions
    26  
 
       
ARTICLE VI MANAGEMENT AND GOVERNANCE PROVISIONS
    27  
 
       
Section 6.1 Management by WRI as Manager
    27  
Section 6.2 Removal of Manager
    28  
Section 6.3 Vacancies
    28  
Section 6.4 Compensation of the Manager
    28  
Section 6.5 Actions Requiring Investor Approval
    28  
Section 6.6 Exercise of Coal Options at Request of Investor
    31  
Section 6.7 Officers
    31  
Section 6.8 Mining Contract
    32  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
Section 6.9 Sales Agency Agreement
    32  
Section 6.10 Sales to Unrelated Persons
    33  
Section 6.11 Right to Inspect Mine
    33  
 
       
ARTICLE VII ACCOUNTING AND BANKING MATTERS; CAPITAL ACCOUNTS; TAX MATTERS
    33  
 
       
Section 7.1 Books and Records; Reports; Notice of Certain Events
    33  
Section 7.2 Fiscal Year
    37  
Section 7.3 Capital Accounts
    37  
Section 7.4 Tax Partnership
    40  
Section 7.5 Tax Matters Partner
    40  
Section 7.6 Federal Income Tax Audit
    41  
Section 7.7 Tax Returns
    42  
Section 7.8 TEFRA Election
    42  
Section 7.9 § 754 Election
    42  
Section 7.10 Aggregation Election
    42  
Section 7.11 Defense of Tax Claims
    42  
 
       
ARTICLE VIII INDEMNIFICATION
    43  
 
       
Section 8.1 Power to Indemnify in Actions, Suits or Proceedings
    43  
Section 8.2 Expenses Payable in Advance
    43  
Section 8.3 Nonexclusivity of Indemnification and Advancement of Expenses
    43  
Section 8.4 Insurance
    44  
Section 8.5 Survival of Indemnification and Advancement of Expenses
    45  
Section 8.6 Limitation on Indemnification
    45  
Section 8.7 Indemnification of Employees and Agents
    45  
Section 8.8 Severability
    45  
 
       
ARTICLE IX DISPOSITIONS OF MEMBERSHIP INTERESTS
    46  
 
       
Section 9.1 Dispositions
    46  
Section 9.2 Substitution
    48  
 
       
ARTICLE X DISSOLUTION, LIQUIDATION, AND TERMINATION
    48  
 
       
Section 10.1 Dissolution
    48  
Section 10.2 Winding Up, Final Distribution
    50  
Section 10.3 Termination; Certificate of Cancellation
    52  
 
       
ARTICLE XI WITHDRAWAL
    52  
 
       
Section 11.1 Withdrawal
    52  
Section 11.2 Distribution Upon Withdrawal
    52  
Section 11.3 Procedure
    53  
Section 11.4 Termination of Membership
    53  

ii 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
ARTICLE XII OUTSIDE ACTIVITIES AND INVESTMENTS
    53  
 
       
Section 12.1 Other Investments
    53  
Section 12.2 Certain Conflicts of Interest
    54  
Section 12.3 Effects on Related Parties
    54  
Section 12.4 Application
    55  
 
       
ARTICLE XIII WRI BUYOUT OPTION
    55  
 
       
Section 13.1 WRI Buyout Option
    55  
Section 13.2 Allocation of Tax Items; Distributions
    55  
 
       
ARTICLE XIV GENERAL PROVISIONS
    56  
 
       
Section 14.1 Notices
    56  
Section 14.2 Amendment and Waivers
    56  
Section 14.3 Entire Agreement
    57  
Section 14.4 Effect of Waiver or Consent
    58  
Section 14.5 Successors and Assigns
    58  
Section 14.6 Governing Law
    58  
Section 14.7 Jurisdiction and Venue
    58  
Section 14.8 Waiver of Jury Trial
    59  
Section 14.9 Directly or Indirectly
    59  
Section 14.10 Severability
    59  
Section 14.11 Further Assurances
    59  
Section 14.12 Title to Company Property
    60  
Section 14.13 No Third Party Beneficiaries
    60  
Section 14.14 Expenses
    60  
Section 14.15 Counterparts
    61  
Section 14.16 Confidentiality
    61  
Section 14.17 Power of Attorney
    62  
Section 14.18 Survival of Certain Provisions
    63  
 
       
ARTICLE XV DISPUTE RESOLUTION
    63  
 
       
Section 15.1 Disputes
    63  

     
Exhibit A
  Membership Interest Purchase Agreement
Exhibit B
  Mining Contract
Exhibit C
  Sales Agency Agreement

iii 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
ABSALOKA COAL, LLC
     THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT, dated as of
October 16, 2008, is made and entered into by and among WRI Partners, Inc. (“WRI
Sub”), a Delaware corporation and a wholly-owned subsidiary of Westmoreland
Resources, Inc., a Delaware corporation (“WRI”), and Feedstock Investments IV,
LLC, a Delaware limited liability company (“Investor”). Capitalized terms as
used herein shall have the meaning set forth in Section 2.1 unless otherwise
defined herein.
     WHEREAS, Absaloka Coal, LLC, a Delaware limited liability company (the
“Company”), was formed on May 29, 2008 by WRI, as the manager;
     WHEREAS, WRI has contributed a portion of its Membership Interest to WRI
Sub;
     WHEREAS, WRI has entered into the Sublease subleasing to the Company rights
to mine coal from the Absaloka Mine, which Sublease is subject to approval from
the U.S. Bureau of Indian Affairs; and
     WHEREAS, pursuant to the Absaloka Purchase Agreement, WRI has sold to
Investor all of its Membership Interest in the Company, and Investor has become
a Member of the Company;
     WHEREAS, in connection with the sale of WRI’s Membership Interest, WRI Sub
and Investor have agreed to amend and restate the Operating Agreement of the
Company to provide for the operation and governance of the Company on the terms
set forth herein.
     NOW, THEREFORE, WRI Sub and Investor agree that the Operating Agreement of
the Company is hereby amended and restated in its entirety, effective
October 16, 2008, as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
ORGANIZATIONAL MATTERS
     Section 1.1 Formation. The Company was formed as a Delaware limited
liability company by the filing on May 29, 2008 of the Certificate of Formation
of the Company (the “Certificate”) in the office of the Secretary of State of
the State of Delaware under and pursuant to the Act. The Members desire to amend
and restate the limited liability company operating agreement in connection with
the acquisition by Investor of WRI’s Membership Interest. The Manager shall
hereafter, from time to time, execute further documents and take further action
as it shall deem necessary to comply with requirements of law for the operation
of a limited liability company under the Act. The Members hereby agree that
during the term of the Company, the rights and obligations of the Members with
respect to the Company will be determined in accordance with the terms and
provisions of this Agreement and, except where the Act provides that such rights
and obligations specified in the Act shall apply “unless otherwise provided in a
limited liability company agreement” or words of similar effect and such rights
and obligations are set forth in this Agreement, the Act.
     Section 1.2 Name. The name of the Company is “Absaloka Coal, LLC.” The
business of the Company shall be conducted in the name of the Company.
     Section 1.3 Purpose. The purposes for which the Company is organized are:
(a) to acquire, own, hold, maintain, and conduct mining operations on or in
respect of, the Sublease; (b) to exploit, produce, collect, store, treat,
deliver, market, sell or otherwise dispose of coal from the Sublease; and (c) to
engage in or perform any and all activities that are related to or incident to
the foregoing and that may be lawfully conducted by a limited liability company
under the Act. In carrying out the business and purposes of the Company, the
Company may act directly or indirectly through contractual relationships with
one or more entities.

-2-



--------------------------------------------------------------------------------



 



     Section 1.4 Registered Office and Registered Agent; Principal Place of
Business.
          (a) The registered office of the Company required by the Act to be
maintained in the State of Delaware shall be the initial registered office named
in the Certificate or such other office (which need not be a place of business
of the Company) as the Manager may designate from time to time in the manner
provided by law. The registered agent of the Company in the State of Delaware
shall be the initial registered agent named in the Certificate or such other
person or persons as the Manager may designate from time to time.
          (b) The principal place of business of the Company shall be 2 North
Cascade Avenue, Colorado Springs, Colorado 80903, or such location as designated
by the Manager.
     Section 1.5 Foreign Qualification. Prior to the Company’s conducting
business in any jurisdiction other than Delaware, the Company shall comply with
all requirements necessary to qualify the Company as a foreign limited liability
company in such jurisdiction. At the request of the Manager, each Member agrees
to execute, acknowledge, swear to, and deliver all certificates and other
instruments conforming with this Agreement that are necessary or appropriate to
qualify, continue, and terminate the Company as a foreign limited liability
company in all such jurisdictions in which the Company may conduct business.
     Section 1.6 Term. The existence of the Company commenced on the date the
Certificate was filed with the Secretary of State of Delaware and shall continue
in existence until it is dissolved and terminated in accordance with the terms
of this Agreement.
ARTICLE II
DEFINITIONS AND REFERENCES
     Section 2.1 Definitions.
          (a) When used in this Agreement, the following terms have the
respective meanings assigned to them in this Section 2.1(a):

-3-



--------------------------------------------------------------------------------



 



     “Absaloka Mine” means the surface coal mine complex located near Hardin,
Montana and the Crow Indian Reservation.
     “Absaloka Purchase Agreement” means the Membership Interest Purchase
Agreement dated the date hereof pursuant to which Investor purchased its
Membership Interest in the Company from WRI attached hereto as Exhibit A.
     “Act” means the Delaware Limited Liability Company Act or any successor
statute, as amended from time to time.
     “Adjusted Basis” means, as of any date of determination, the Company’s
adjusted basis in any asset as of such date, as determined for federal income
tax purposes pursuant to Section 1011 of the Code.
     “Adjusted Capital Account” means, with respect to each Member and as of any
point in time, an account with a balance equal to the balance in the Member’s
Capital Account as of that time reduced by the adjustments, allocations and
distributions described in Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the
Treasury Regulations and increased by the amount, if any, of the negative
balance in the Member’s Capital Account that the Member is obligated to restore
within the meaning of Section 1.704-1(b)(2)(ii)(c) of the Treasury Regulations
as of that time or is deemed obligated to restore under Section 1.704-2(g)(1) or
1.704-2(i)(5) of the Treasury Regulations.
     “Affiliate” means, when used with respect to any person, any person
directly or indirectly controlling, controlled by, or under common control with
such person. For the purposes of this definition, the terms “controlling,
controlled by, or under common control” means the possession, directly or
indirectly, of the power to direct or cause the direction of

-4-



--------------------------------------------------------------------------------



 



management or policies (whether through ownership of securities or any
partnership or other ownership interest, by contract or otherwise) of a person.
     “Agreement” means this Amended and Restated Limited Liability Company
Agreement, as hereafter amended, restated, modified or changed in accordance
with the terms of this Agreement.
     “Applicable Law” means any statute, law, rule, or regulation, or any
judgment, order, writ, injunction, or decree of any Governmental Entity to which
a specified person or property is subject.
     “Book Value” means, with respect to any asset of the Company, the Adjusted
Basis thereof; provided, however, that the Book Value of any property
contributed to the Company shall be the Fair Market Value of such contributed
property on the date of contribution, reduced, but not below zero, by all
depreciation, amortization and similar expense charged to the Capital Accounts
pursuant to Section 7.3(d) with respect to such property. The Book Value of each
asset will be increased or decreased to reflect any adjustment to the adjusted
basis of the asset under Section 734(b) or 743(b) of the Code, but only to the
extent that the adjustment is taken into account in determining Capital Accounts
under Treasury Regulation Section 1.704-1(b)(2)(iv)(m).
     “Breach Liquidation” means a liquidation of the Company elected by Investor
upon the occurrence of the events specified in Sections 10.1(a)(iii), (iv) and
(v).
     “Business Day” means a day other than a Saturday or a Sunday on which
commercial banks are authorized to be open for business with the public in
Colorado Springs, Colorado.
     “Capital Account” means, with respect to each Member, the account
maintained for that Member pursuant to Section 7.3.

-5-



--------------------------------------------------------------------------------



 



     “Capital Account Deduction” means, for any taxable year of the Company,
each item of deduction or loss of the Company for that taxable year, determined
in the same manner as that item of deduction or loss is determined for federal
income tax purposes, except that (1) depreciation, depletion, amortization and
loss with respect to any property the Book Value of which is different from its
Adjusted Basis shall be calculated for book purposes pursuant to Section 7.3(d),
and (2) Section 705(a)(2)(B) Expenditures shall be included as items of
deduction.
     “Capital Account Income” means, for any taxable year of the Company, each
item of gross income of the Company for that taxable year, determined in the
same manner as that item of gross income is determined for federal income tax
purposes, except that (1) gain with respect to any property the Book Value of
which is different from its Adjusted Basis shall be calculated pursuant to
Section 7.3(d), and (2) any income received by the Company that is exempt from
federal income tax shall be included.
     “Capital Contribution” means, for any Member at the particular time in
question, the aggregate amount of any money, and the Fair Market Value of any
property other than money, contributed to the capital of the Company.
     “Cash Available for Distribution” means, for a calendar quarter, cash on
hand of the Company reduced by the amount of any reserves for expenditures
expected to be made during the following two calendar quarters, as reasonably
determined by the Manager.
     “Cash Deficit” means the inability of the Company to pay its obligations as
they come due.
     “Cash Payout” occurs when the amount of the cash distributions made by the
Company to Investor has yielded at least a ten percent (10%) Internal Rate of
Return on the Equity

-6-



--------------------------------------------------------------------------------



 



Payment and any amounts paid by Investor upon exercise of an Investor Option.
Cash Payout may be extended pursuant to the exercise of an Investor Option in
accordance with Section 5.2(e).
     “Change in Law” means an amendment in or to the Code that eliminates or
substantially reduces the Indian Coal Production Tax Credits that are available
to a Member of Absaloka from the production and sale of Indian Coal from the
Sublease.
     “Closing” means the closing of the Absaloka Purchase Agreement.
     “Coal Options” shall mean the options of the Company to extract additional
amounts of coal from the Crow Reserves as set forth in the Sublease.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any comparable successor statute or statutes.
     “Committed Sales Contract” means a binding contract between WRI or the
Company and a purchaser that is not a “related person” (within the meaning of
Section 45(e)(4) of the Code) of the Company or any Member for the purchase and
sale of coal from the Sublease prior to January 1, 2013.
     “Company” means Absaloka Coal, LLC, a Delaware limited liability company.
     “Contingent Payment Obligation” shall have the meaning set forth in the
Absaloka Purchase Agreement.
     “Credit Disallowance Period” shall mean any period subsequent to (i) a
Final Determination that all of the coal produced and sold by Absaloka fails to
qualify for the Indian Coal Production Tax Credit, (ii) a Final Determination
that all allocations to Investor of the Indian Coal Production Tax Credits in
accordance with this Agreement are disallowed, or (iii) a

-7-



--------------------------------------------------------------------------------



 



Change in Law which eliminates the Indian Coal Production Tax Credits that are
available to a Member of Absaloka from the production and sale of Indian Coal
from the Sublease.
     “Crow Reserves” means the mineral interests owned by the Crow Tribe and
leased to WRI in the First Crow Lease and Second Crow Lease.
     “Crow Sublease” or “Sublease” means the Sublease between WRI and the
Company relating to the First Crow Lease and the Second Crow Lease.
     “Crow Tribe” means the Crow Tribe of Montana, a federally recognized Indian
tribe.
     “Depletion” means Capital Account Deductions that consist of items of
depletion excluding any Excess Depletion, as calculated in accordance with
Section 7.3(d).
     “Discounted Cash Flow Value” means, with respect to the Sublease, an amount
equal to the Fair Market Value of such Sublease, at the date of valuation,
determined by valuing the discounted cash flow (at a discount rate equal to 5%
plus the 12-month LIBOR as announced by the British Banking Association) that
the Company would achieve over the remaining life of the Sublease if the
remaining reserves subject to the Sublease were produced and sold by the
Company. With respect to the volume of coal reserves to be sold from the
Sublease pursuant to coal sales contracts in effect at the date of
determination, the calculation of Discounted Cash Flow Value shall utilize the
cost and pricing in effect under such coal sale contracts. With respect to the
volume of coal reserves subject to the Sublease that are not subject to coal
sales contracts, the calculation of Discounted Cash Flow Value shall utilize
(i) costs equal to the costs determined under the Sublease, the Mining Contract,
and the Sales Agency Agreement, (ii) rate of production equal to the average
rate of production experienced at the Absaloka Mine during the 12-month period
ending on the date of determination, and (iii) pricing equal to the arithmetic

-8-



--------------------------------------------------------------------------------



 



average of the Southern Powder River Basin 8800 BTU forward curve prompt month
pricing over the prior 12-month period. All calculations shall disregard any
unexercised Coal Options.
     “Dispose” (including the correlative terms “Disposed” or “Disposition”)
means any sale, assignment, transfer, conveyance, gift, pledge, distribution,
hypothecation or any other disposition, whether voluntary, involuntary or by
operation of law, and whether effected directly or indirectly.
     “Electronic Transmission” means a form of communication that (i) does not
directly involve the physical transmission of paper, (ii) creates a record that
may be retained, retrieved, and reviewed by the recipient, and (iii) may be
directly reproduced in paper form by the recipient through an automated process.
     “Environmental Laws” shall mean Laws pertaining or relating to (a) noise or
odors; (b) actual or threatened pollution or protection of the air, groundwater,
surface water, land, soils or subsurface strata; (c) solid, gaseous or liquid
waste generation, treatment, storage, disposal or transportation; (d) exposure
to hazardous or toxic substances or conditions; (e) regulations with respect to
the health or safety of the manufacture, processing, distribution in commerce,
use, or storage of chemical substances, petroleum or petroleum products; or
(f) safety or health of employees (including working conditions) in effect on
the date hereof at the Absaloka Mine or where any hazardous substances generated
by the operation of the Absaloka Mine are disposed of by WRI. Environmental Laws
include without limitation, the Clean Air Act, as amended; the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 and Superfund
Amendments and Reauthorization Act of 1986 (collectively, “CERCLA”), as amended;
the Federal Water Pollution Control Act, as amended; the Federal Mine Safety and
Health Act of 1977 (“MSHA”); the Resource Conservation and Recovery Act of 1976

-9-



--------------------------------------------------------------------------------



 



(“RCRA”), as amended; the Safe Drinking Water Act, as amended; the Surface
Mining Control and Reclamation Act, as amended; and the Toxic Substances Control
Act, as amended.
     “Equity Payment” means the amount of $4,000,000.
     “Excess Depletion” means Depletion in respect of depletable property to the
extent that it exceeds the Book Value of such property.
     “Failure Transfer” means a purchase by WRI of all of Investor’s Membership
Interest which may be elected by Investor or WRI in the event of the failure of
Absaloka to satisfy the Second Payment Conditions.
     “Fair Market Value” means, with respect to any property or asset, the value
that would be obtained therefor in an arm’s length transaction or sale (for
cash) between an informed and willing purchaser and an informed and willing
seller, neither being under any compulsion to buy or sell.
     “Final Determination” means a settlement agreement with the IRS which
resolves one or more federal income tax issues, or a judgment of a court of law
or a decision in an administrative proceeding becoming non-appealable with
respect to one or more federal income tax issues.
     “First Crow Lease” means the Indenture of Lease dated November 2, 1974, as
amended, between the Crow Tribe and WRI.
     “Fixed Payment Note” shall have the meaning set forth in the Absaloka
Purchase Agreement.
     “Fixed Note Obligation” shall have the meaning set forth in the Absaloka
Purchase Agreement.

-10-



--------------------------------------------------------------------------------



 



     “GAAP” means U.S. generally accepted accounting principles and practices,
consistently applied, which are recognized as such by the Financial Accounting
Standards Board (or any generally recognized successor).
     “Governmental Entity” means any court or tribunal in any jurisdiction
(domestic or foreign) or any governmental or regulatory body, agency,
department, commission, board, bureau or other authority or instrumentality
(domestic or foreign).
     “Gross Receipts” means any gross receipts of the Company arising from the
production and sale of coal from the Sublease.
     “Indian Coal” has the meaning set forth in Section 45(c)(9) of the Code.
     “Indian Coal Production Tax Credit” means the tax credit available under
Section 45(e)(10) of the Code for the production and sale of Indian Coal.
     “Initial WRI Member Contribution” means the initial Capital Contributions
of WRI made pursuant to Section 4.1.
     “Internal Rate of Return” means the internal rate of return determined on
the basis that: (i) the Equity Payment and any amounts paid by Investor upon
exercise of an Investor Option shall be treated as an investment made by
Investor on the date actually paid by Investor (or cash flow out, being a
negative number in the XIRR function hereinafter referred to); and
(ii) distributions made by the Company to Investor under any provision of this
Agreement shall be treated as a return on and of the investment made by Investor
(or cash flow in, being a positive number in the XIRR function hereinafter
referred to) on the date of wire transfer by the Company, or receipt of cash or
certified check by Investor, of such distribution. If any parties to this
Agreement dispute the determination of the Internal Rate of Return, the parties
hereby agree that the determination of the Internal Rate of Return shall be
finally and definitively determined

-11-



--------------------------------------------------------------------------------



 



using the XIRR function in the 2003 release of Microsoft’s Excel software
program, as supplemented by Microsoft’s Office SP 2 (Service Pack) Update, with
the Add-In Analysis ToolPak added in.
     “Investor” shall have the meaning set forth in the introductory paragraph
hereof and shall include any assignee of any portion of the Membership Interest
of Investor who is admitted as a Member in accordance with the provisions of
this Agreement.
     “Investor Option” shall have the meaning set forth in the Absaloka Purchase
Agreement.
     “IRS” means the Internal Revenue Service of the government of the United
States.
     “Laws” means any and all laws, statutes, ordinances, requirements, permit
or license conditions, rules, regulations or orders of any federal, tribal,
state, local, executive, legislative, judicial, regulatory or administrative
agency, board, or other governmental authority.
     “Lien” means any mortgage, lien (statutory or other), other security
agreement, arrangement or interest, hypothecation, pledge or other deposit
arrangement, assignment, charge, levy, executory seizure, attachment,
garnishment, encumbrance (including any easement, exception, reservation or
limitation, right of way, and the like), conditional sale, title retention,
voting agreement or other similar agreement, arrangement, device or restriction,
preemptive or similar right, the filing of any financing statement under the
Uniform Commercial Code or comparable law of any jurisdiction, or restriction on
sale, transfer, assignment, disposition or other alienation; provided, however,
that the term “Lien” shall not include any of the foregoing to the extent
created by this Agreement.
     “Liquidating Loss” means the excess of a property’s Book Value over its
Fair Market Value, recognized at the time of any sale, or deemed sale, of such
property.

-12-



--------------------------------------------------------------------------------



 



     “Manager” shall mean WRI, the manager of the Company.
     “Material Adverse Effect” on a Person shall mean any change in the
business, properties, assets, financial condition, or results of operations of
such Person that would be materially adverse to such Person or would materially
adversely affect the ability of such Person to fulfill its obligations under
this Agreement.
     “Member” means any person executing this Agreement as of the date of this
Agreement as a member or hereafter admitted to the Company as a member as
provided in this Agreement, but such term does not include any person who has
ceased to be a member of the Company.
     “Membership Interest” means the interest of a Member in the Company,
including the right of such Member to receive distributions (liquidating or
otherwise), to be allocated income, gain, loss, deduction, credit, or similar
items, to receive information, and to grant consents or approvals.
     “Mining Contract” means the Contract Mining Agreement dated October 15,
2008, between WRI and the Company pursuant to which WRI agrees to be responsible
for mining operations on the Sublease in the form attached hereto as Exhibit B.
     “Net Operating Income” and “Net Operating Loss” means an amount for each
fiscal year of the Company calculated in accordance with the determination of
taxable income and loss of the Company for purposes of Section 703 of the Code,
except that items of Capital Account Income and Capital Account Deduction (other
than Depletion) shall be substituted for items of income and deduction,
respectively, and all items of depletion and Liquidating Loss shall be excluded.
If the amount so determined is a positive amount, it shall be referred to as
“Net Operating Income,” and shall otherwise be referred to as “Net Operating
Loss.”

-13-



--------------------------------------------------------------------------------



 



     “Payout” occurs when the amount of the cash distributions made by the
Company to Investor or deemed made pursuant to the following sentence would
yield at least a ten percent (10%) Internal Rate of Return on the Equity Payment
and any amounts paid by Investor upon exercise of an Investor Option. In
determining whether Payout has been reached on any date (the “Payout
Determination Date”), the Investor shall be deemed to have received a
distribution on the Payout Determination Date equal to the excess of : (i) the
aggregate Net Operating Income that would be allocated to Investor throughout
the life of the Company on the Payout Determination Date if the books of the
Company were closed on the Payout Determination Date over (ii) the cumulative
distributions made to Investor prior to the Payout Determination Date. Payout
may be deferred pursuant to the exercise of an Investor Option in accordance
with Section 5.2(e).
     “Permitted Transferees” means any Person to whom a Membership Interest is
transferred in compliance with the provisions of Section 9.1(b) or (c).
     “Person” has the meaning assigned to it in Section 18-101(12) of the Act.
     “Private Letter Ruling” means a ruling from the IRS in response to the
private letter ruling request submitted by the Company to the IRS on October 3,
2008.
     “Proceedings” means all proceedings, actions, claims, suits, investigations
and inquiries by or before any arbitrator or Governmental Entity.
     “Projected Payout Date” means at any time, the next date that the Manager
in good faith reasonably projects that the Company will achieve Payout, which
date is determined to be reasonable by the Company’s accounting firm.
     “Recapture Income” means any gain recognized by the Company upon the
disposition of any asset of the Company that is treated as ordinary income for
federal income tax purposes

-14-



--------------------------------------------------------------------------------



 



by reason of the recapture of deductions previously taken with respect to the
asset. Recaptured income also includes any income required to be treated as
ordinary income under Section 751 of the Code as a result of deductions
previously taken under Sections 1245, 1250 and 1254 of the Code.
     “Remaining Preference Amount” means at any point in time, the smallest
dollar amount which, if distributed to Investor at that time, would cause the
Company to reach Payout.
     “Sales Agency Agreement” means the Sales Agency Agreement dated October 15,
2008 between WSC and the Company pursuant to which WSC agrees to market the coal
mined from the Sublease on behalf of the Company substantially in the form of
Exhibit C.
     “SEC” means the Securities and Exchange Commission of the United States.
     “Second Crow Lease” means the Lease dated February 13, 2004 between the
Crow Tribe and WRI.
     “Second Payment Conditions” shall have the meaning ascribed thereto in the
Absaloka Purchase Agreement.
     “Section 705(a)(2)(B) Expenditures” means an expenditure described in
Section 705(a)(2)(B) and any amount treated as a Section 705(a)(2)(B)
expenditure pursuant to Treasury Regulations § 1.704-1(b)(2)(iv)(i).
     “Sharing Percentage” means, except as otherwise provide in this Agreement,
as follows:
     (i) With respect to Investor:
          (A) After Payout, other than in a Credit Disallowance Period: 5%;
          (B) After Payout, in a Credit Disallowance Period: 1%; and
          (C) All other times: 99%.
     (ii) With respect to WRI Sub:

-15-



--------------------------------------------------------------------------------



 



                (A) After Payout, other than in a Credit Disallowance Period:
95%;
                (B) After Payout, in a Credit Disallowance Period: 99%; and
                (C) All other times: 1%.
     “South Extension” means the portion of the Absaloka Mine that is the
subject of the Second Crow Lease.
     “Treasury Regulations” (or any abbreviation thereof used herein) means
temporary or final regulations promulgated under the Code.
     “WCC” shall mean Westmoreland Coal Company, which is WRI’s parent company.
     “WRI” shall have the meaning set forth in the introductory paragraph.
     “WRI Sub” shall have the meaning set forth in the introductory paragraph
hereof and shall include any assignee of any portion of the Membership Interest
of WRI Sub that is admitted as a Member in accordance with the provisions of
this Agreement.
     “WRI Entities” shall mean WRI and WRI Sub.
     “WSC” means Westmoreland Coal Sales Co., a Delaware corporation and a
direct or indirect wholly-owned subsidiary of WCC.
          (b) In addition to the defined terms set forth in Section 2.1(a), the
following terms used in this Agreement are defined in the sections or other
subdivisions of this Agreement, as referenced below:

      Defined Term   Reference
Certificate
  Section 1.1
Confidential Information
  Section 14.16
Covered Person
  Section 8.1
Deficit Member
  Section 5.2(f)(iii)
Extended Cash Payout Period
  Section 5.2(e)
Extended Payout Period
  Section 5.2(e)
Formation Date
  Section 4.1(a)(i)
Initial Distribution
  Section 5.5(c)
Option Notice
  Section 5.2(e)

-16-



--------------------------------------------------------------------------------



 



      Defined Term   Reference
Other Investments
  Section 12.1(a)
Quarterly Report
  Section 7.1(b)(vii)
Related Parties
  Section 12.1
Representatives
  Section 14.16
Tax Matters Partner
  Section 7.5

     Section 2.2 References and Construction.
          (a) All references in this Agreement to articles, sections,
subsections and other subdivisions refer to corresponding articles, sections,
subsections and other subdivisions of this Agreement unless expressly provided
otherwise.
          (b) Titles appearing at the beginning of any of such subdivisions are
for convenience only and shall not constitute part of such subdivisions and
shall be disregarded in construing the language contained in such subdivisions.
          (c) The words “this Agreement”, “this instrument”, “herein”, “hereof”,
“hereby”, “hereunder” and words of similar import refer to this Agreement as a
whole and not to any particular subdivision unless expressly so limited.
          (d) Words in the singular form shall be construed to include the
plural and vice versa, unless the context otherwise requires.
          (e) Pronouns in masculine, feminine, or neuter gender shall be
construed to state and include any other gender.
          (f) Examples shall not be construed to limit, expressly or by
implication, the matter they illustrate.
          (g) The word “or” is not exclusive and the word “includes” and its
derivatives means “includes, but is not limited to” and corresponding derivative
expressions.
          (h) No consideration shall be given to the fact or presumption that
one party had a greater or lesser hand in drafting this Agreement.

-17-



--------------------------------------------------------------------------------



 



          (i) All references herein to “$” or “dollars” shall refer to U.S.
Dollars.
          (j) Unless the context otherwise requires or unless otherwise provided
herein, the terms defined in this Agreement which refer to a particular
agreement, instrument or document shall also refer to and include all renewals,
extensions, modifications, amendments or restatements of such agreement,
instrument or document; provided that nothing contained in this subsection shall
be construed to authorize such renewal, extension, modification, amendment or
restatement.
          (k) Schedules and Exhibits. Each Schedule and Exhibit is incorporated
herein by reference and made a part hereof for all purposes, and references to
this Agreement shall also include such Schedule and Exhibit, unless the context
in which used shall otherwise require.
ARTICLE III
MEMBERS AND UNITS
     Section 3.1 Members. The names and addresses of the Members of the Company
are set forth in Schedule I.
     Section 3.2 Additional Members. Additional persons may be admitted to the
Company as Members as provided more specifically herein.
     Section 3.3 Liability to Third Parties. No Member or any officer, director,
manager or partner of such Member, solely by reason of being a Member, shall be
liable for the debts, obligations or liabilities of the Company, including under
a judgment decree or order of a court.
     Section 3.4 Members Have No Agency Authority. Except as expressly provided
in this Agreement, no Member (in its capacity as a member of the Company) shall
have any agency authority on behalf of the Company.

-18-



--------------------------------------------------------------------------------



 



ARTICLE IV
CAPITALIZATION
     Section 4.1 Capital Contributions of WRI.
          (a) In connection with the formation of the Company, the following
actions were taken in the following order:
          (i) WRI formed the Company on May 29, 2008 (the “Formation Date”) by
contributing $100 and other good and valuable consideration in exchange for 100%
of the Membership Interests therein. The Company was then a disregarded entity
for federal income tax purposes.
          (ii) On September 10, 2008, WRI contributed a portion of its
Membership Interests to WRI Sub, and the Company became a partnership for
federal income tax purposes.
          (iii) On October 8 and October 15, 2008, respectively, WRI and the
Company entered into the Crow Sublease and the Mining Contract.
          (iv) On October 15, 2008, Westmoreland Coal Sales Company and the
Company entered into the Sales Agency Contract.
          (v) On various dates from September 4 to September 23, 2008, WRI
assigned, and the Company assumed, WRI’s obligations on Committed Sales
Contracts providing at least 80% of the aggregate volume of coal subject to
WRI’s Committed Sales Contracts in existence as of the date hereof.
          (b) The parties hereto agree that the aggregate net Fair Market Value
of the assets of the Company following the transactions described in
Section 4.1(a) shall be equal to $31,531,295.

-19-



--------------------------------------------------------------------------------



 



     Section 4.2 Capital Account of Investor and WRI Sub. On October 16, 2008,
subsequent to the formation transactions described in Section 4.1, Investor
acquired WRI’s entire Membership Interest. The initial Capital Account balance
of Investor’s Membership Interest is $31,215,982 as of October 16, 2008, and the
Capital Account balance of WRI Sub is $315,313 as of October 16, 2008.
     Section 4.3 Failure Transfer. If Investor or WRI exercises its right under
Section 6 of the Absaloka Purchase Agreement to require WRI to purchase and
Investor to sell all of Investor’s Membership Interest:
          (a) If such right is exercised (i) on or prior to April 15, 2009,
retroactive to the Closing, and (ii) after April 15, 2009, retroactive to
January 1, 2009, and notwithstanding any other provision of this Agreement, all
items of income, gain, loss and deduction shall be allocated 99.9% to WRI Sub
and 0.1% to Investor, both for purposes of maintaining the Members’ Capital
Accounts and for federal income tax purposes; and
          (b) this Agreement shall be amended and restated to delete Section 6.5
hereof and otherwise as the Manager deems advisable to reflect the relative
Membership Interests of the Members; provided, however, that no such amendment
of this Agreement shall impose any financial obligations on Investor in respect
of its remaining Membership Interest.
     Section 4.4 Additional Mandatory Capital Contribution. A Member shall not
have any obligation to make an additional Capital Contribution.
     Section 4.5 Interest on and Return of Capital Contributions. No interest
shall accrue on any Capital Contributions and, except as provided herein, no
Member shall have the right to demand or require the return of its Capital
Contributions except to the extent, if any, that distributions made pursuant to
the express terms of this Agreement may be considered as such by

-20-



--------------------------------------------------------------------------------



 



law or by unanimous agreement of the Members, or upon dissolution and
liquidation of the Company, and then only to the extent expressly provided for
in this Agreement and as permitted by law.
     Section 4.6 Loans.
          (a) The Company may borrow from the Members for the purpose of
carrying on the Company’s affairs, and the Company may make loans to Members,
upon such terms and conditions as the Manager may determine, provided that,
except as provided herein, any interest payable or received with respect to such
loans shall be at the applicable federal rate, fixed and determined as of the
date of the loan. Any loan of Cash Available for Distribution made by the
Company to WRI or WRI Sub during the period prior to satisfaction or waiver of
the Second Payment Conditions must be repaid immediately following receipt by
WRI of distribution from the Approval Escrow (as defined in the Absaloka
Purchase Agreement). The Company must repay all loans from Members prior to
making any distributions to Members, unless all Members agree to the contrary.
          (b) If, at the time of liquidation of the Company, including a Breach
Liquidation, the Manager determines that the distributions to be made to
Investor in accordance with the provisions of Article X hereof shall be paid in
cash, and the Company does not have sufficient cash to make such distribution to
Investor, WRI shall be required to lend to the Company cash sufficient to make
such distribution, on the terms set forth above.
          (c) If the Manager reasonably determines at any time after
satisfaction or waiver of the Second Payment Conditions that the Company has a
Cash Deficit, it shall notify Investor and WRI that it has made that
determination. Thereafter, Investor shall make all payments on the Fixed Note
Obligation and the Contingent Note Obligation directly to the

-21-



--------------------------------------------------------------------------------



 



Company in accordance with Section 4.2(f) of the Absaloka Purchase Agreement
until notified by the Manager that the Company no longer has a Cash Deficit. Any
such payment made by Investor shall: (i) be treated by WRI as a payment by
Investor in satisfaction of an equal amount of any accrued but unpaid obligation
under the Fixed Note Obligation or Contingent Payment Obligation in accordance
with Section 4.2(f) of the Absaloka Purchase Agreement; and (ii) constitute a
loan by WRI to the Company at the then short-term applicable federal rate.
Principal and accrued interest on any such loan made pursuant to this provision
shall be repaid to WRI before any distributions are made pursuant to Section 5.5
or 10.2.
ARTICLE V
ALLOCATIONS AND DISTRIBUTIONS
     Section 5.1 Sharing of Items of Income, Deduction, Gain and Loss. All items
of income, deduction, gain and loss of the Company shall be determined and
charged or credited, as the case may be, to the Members in accordance with the
provisions of this Article V; provided, however, that in the event of a Failure
Transfer, allocations shall be in accordance with the provisions of Section 4.3.
     Section 5.2 Allocations for Capital Account Purposes.
          (a) Allocations of Gross Receipts. For purposes of maintaining the
Members’ Capital Accounts, all items of Gross Receipts for a fiscal year shall
be allocated in accordance with the Members’ Sharing Percentages during such
year. If Payout occurs during a fiscal year, such year shall be treated for
purposes of this Section 5.2(a) as consisting of two separate fiscal years, each
comprising a portion of the fiscal year, the first ending on the date of Payout
and the second beginning on the day after Payout.
          (b) Net Operating Income and Net Operating Loss other than Gross
Receipts. For purposes of maintaining the Members’ Capital Accounts, except as
otherwise provided in

-22-



--------------------------------------------------------------------------------



 



this Section 5.2, all items of Net Operating Income and Net Operating Loss other
than Gross Receipts for a fiscal year shall be allocated in accordance with the
Members’ Sharing Percentages during such year. If Payout occurs during a fiscal
year, such year shall be treated for purposes of this Section 5.2(b) as
consisting of two separate fiscal years, each comprising a portion of the fiscal
year, the first ending on the date of Payout and the second beginning on the day
after Payout.
          (c) Allocations of Depletion and Liquidating Loss. At all times,
Depletion and any Liquidating Loss shall be allocated 99% to Investor and 1% to
WRI Sub.
          (d) Items of Capital Account Income and Capital Account Deduction.
Subject to the allocation rules described in Section 5.2(f) below, each item of
Capital Account Income and Capital Account Deduction shall be allocated in
accordance with the manner in which the corresponding item of Net Operating
Income, Net Operating Loss, Liquidating Loss, and Depletion was allocated for
the fiscal year.
          (e) Extension of Payout and Cash Payout by Exercise of Investor
Option. If, pursuant to Section 5 of the Absaloka Purchase Agreement, Investor
exercises an Investor Option to acquire additional Membership Interests in the
Company from WRI Sub, it shall notify the Company and WRI Sub of the exercise of
such Investor Option (the “Option Notice”). As a result of payment of the Option
Price and until Payout is subsequently achieved pursuant to the revised
calculation of Internal Rate of Return (the “Extended Payout Period”), Payout
will not have been achieved for any purpose of this Agreement. Cash Payout shall
also be deferred pursuant to the revised calculation of the Internal Rate of
Return (the “Extended Cash Payout Period”). Accordingly, during the Extended
Payout Period, Investor shall continue to receive

-23-



--------------------------------------------------------------------------------



 



allocations in accordance with pre-Payout Sharing Percentages, and, during the
Extended Cash Payout Period, distributions shall be shared in accordance with
Section 5.5(b).
          (f) Regulatory Allocations. Notwithstanding the foregoing provisions
of this Section 5.2 to the contrary, the following special allocations of
Capital Account Income and Capital Account Deduction shall apply (in the order
set forth below):
          (i) Qualified Income Offset. If, with respect to any taxable year
during the term of the Company, a Member receives an adjustment, allocation or
distribution of the type described in Section 1.704-(b)(2)(ii)(d)(4), (5), or
(6) of the Treasury Regulations that results in such Member’s Adjusted Capital
Account having a negative balance, Capital Account Income for that taxable year
and all subsequent taxable years shall be allocated to that Member in an amount
necessary to eliminate the negative balance in the Member’s Adjusted Capital
Account as quickly as possible. The provisions of this Section 5.2(f)(i) are
intended to constitute a “qualified income offset” within the meaning of
Section 1.704-1(b)(2)(ii)(d)(3) of the Treasury Regulations and shall be
construed in accordance with that intention.
          (ii) Minimum Gain Chargeback. Beginning in the first taxable year in
which there are “nonrecourse deductions” or a distribution is made of proceeds
of a nonrecourse liability that are allocable to an increase in the minimum gain
of the Company, as determined under the rules of Section 1.704-2(e)(3) of the
Treasury Regulations, and thereafter throughout the full term of the Company,
“minimum gain chargeback” rules in accordance with Section 1.704-2(f) of the
Treasury Regulations shall apply with respect to the allocation of all Capital
Account Income in those year(s). If there is a net decrease during a taxable
year of nonrecourse debt minimum gain within

- 24 -



--------------------------------------------------------------------------------



 



the meaning of Section 1.704-2(i)(3), then the chargeback rules of
Section 1.704-2(i)(4) shall apply.
          (iii) Allocations with Respect to Deficit Members. Notwithstanding any
of the foregoing provisions of Article V to the contrary, if during any fiscal
year of the Company, the allocation of any Capital Account Deduction to a Member
(the “Deficit Member”) would cause or increase a negative balance in the
Member’s Adjusted Capital Account as of the end of that fiscal year, only the
amount of such Capital Account Deduction that reduces the balance to zero shall
be allocated to the Deficit Member and the remaining amount shall be allocated
to the Member whose Adjusted Capital Account has a positive balance remaining at
that time.
     Section 5.3 Allocations for Federal Income Tax Purposes.
          (a) Generally. Except as otherwise provided in Section 4.3(a) and this
Section 5.3, for federal income tax purposes, each item of income and deduction
shall be allocated in accordance with the allocation of the corresponding item
of Capital Account Income or Capital Account Deduction.
          (b) Recapture Income; Excess Depletion. Any Recapture Income resulting
from the sale or other disposition of an asset of the Company shall, to the
extent consistent with the allocation of gain from such sale or other
disposition, be allocated to the Members that were allocated or have claimed any
deduction giving rise to the Recapture Income. In accordance with Treasury
Regulation Section 1.704-1(b)(4)(iii), Excess Depletion with respect to
depletable property shall be allocated in the same proportion as the Members’
respective distributive shares of gross income from such depletable property (as
determined under Code Section 613(c)).

-25-



--------------------------------------------------------------------------------



 



          (c) Indian Coal Production Tax Credits. For federal income tax
purposes, any Indian Coal Production Tax Credits of the Company that arise from
the sale of coal produced from the Sublease shall be allocated to the Members in
proportion to their allocable shares of Gross Receipts.
          (d) Allocations with Respect to Contributed Property. Solely for
federal and applicable state income tax purposes, income, gain, loss and
deduction with respect to property shall be allocated so as to take into account
the difference, if any, between the Book Value of the property and its Adjusted
Basis. The preceding sentence shall be administered in accordance with the
traditional method under Section 1.704-3(b) of the Treasury Regulations.
          (e) Reporting. The Members agree to report for federal income tax
purposes consistently with the allocations set forth in this Section 5.3.
     Section 5.4 Allocations Attributable to Transferred Interests. If a Member
transfers a Membership Interest in the Company during a taxable year, items of
income, loss, deduction and credit attributable to the transferred interest
shall be allocated between the transferor and the transferee pursuant to any
agreement between the transferor and transferee which is submitted to the
Manager and which is consistent with Section 706 of the Code.
     Section 5.5 Distributions.
          (a) Quarterly Distributions. Subject to Section 5.5(c) below, no later
than 10 Business Days after receipt by Investor and the Company of an Invoice
for payment of the Fixed Payment Note or, if the Fixed Payment Note is no longer
outstanding, by the 15th day after the end of each calendar quarter, the Company
shall distribute an amount of cash to the Members equal to the Cash Available
for Distribution for such calendar quarter. The provisions of this

-26-



--------------------------------------------------------------------------------



 



Section 5.5(a) shall not apply to final distributions from the Company, which
are governed by the provisions of Section 10.2.
          (b) Sharing of Distributions. Except as provided in Section 10.2,
distributions shall be shared by the Members in accordance with Sharing
Percentages, except that the term “Cash Payout” shall be substituted for
“Payout” wherever it applies in the definition of Sharing Percentages. In making
any distribution pursuant to this Section 5.5(b) that results in Cash Payout,
such distribution shall be bifurcated into a portion which causes Cash Payout,
which shall be distributed in accordance with pre-Payout Sharing Percentages,
and the remainder, which shall be distributed in accordance with post-Payout
Sharing Percentages.
          (c) Deferral of Distributions. Notwithstanding the foregoing, no
distributions may be made by the Company prior to the release to WRI of the
second installment of the Equity Payment from escrow pursuant to Section 4.1 of
the Absaloka Purchase Agreement. The Company shall make an initial distribution,
to the extent of Cash Available for Distribution, within ten (10) days of such
release (the “Initial Distribution”). Any Cash Available for Distribution prior
to the date described in the previous sentence may be loaned to WRI or WRI Sub
at an interest rate equal to the applicable federal rate, compounded quarterly.
Any such loan must be repaid concurrent with the Initial Distribution.
ARTICLE VI
MANAGEMENT AND GOVERNANCE PROVISIONS
     Section 6.1 Management by WRI as Manager. Except for matters in which the
approval of the Members is required by this Agreement or by nonwaivable
provisions of the Act, the powers of the Company shall be exercised by or under
the authority of, and the business and affairs of the Company shall be managed
by, WRI, which is hereby designated as the Manager.

-27-



--------------------------------------------------------------------------------



 



WRI shall provide facilities and necessary support for operations of the Company
and the Manager, as well as for the operations of the Company’s officers.
     Section 6.2 Removal of Manager. The Manager may only be removed, with or
without cause, by WRI Sub. Except as provided in the immediately preceding
sentence, the Manager may not be removed or replaced.
     Section 6.3 Vacancies. In the event that a vacancy is created in the
position of Manager at any time by the resignation or removal of the Manager,
WRI Sub shall have the sole and exclusive right to designate a replacement
Manager.
     Section 6.4 Compensation of the Manager. WRI will not be paid any fee for
serving as Manager, but will be entitled to reimbursement for reasonable
out-of-pocket costs and expenses in serving in such capacity, consistent with
the provisions of Section 14.14(b).
     Section 6.5 Actions Requiring Investor Approval.
          (a) In addition to any other matters under Applicable Law or pursuant
to the provisions of this Agreement that require the approval of the Members,
the Manager or the Company (or the officers and agents acting on its behalf),
shall not take any of the following actions without having first received the
approval of Investor, which approval shall not be unreasonably withheld,
conditioned or delayed (which consent shall be considered as reasonably withheld
if the action to be consented to can reasonably be expected to have a Material
Adverse Effect on Investor):
          (i) Cause a party other than WRI to be the mine operator of the
Absaloka Mine;
          (ii) Acquire by purchase or lease any real or personal property for
the Company other than (A) the Sublease, including any amendment of the Sublease

-28-



--------------------------------------------------------------------------------



 



occurring by reason of the exercise of a Coal Option, or (B) such other assets
as necessary or appropriate to carry out the duties of Manager as provided
herein or to perform the activities of the Company set forth herein;
          (iii) Dispose of, pledge, subject to a lien, or sublease the Sublease
or any interest in the minerals leased thereby or any significant part thereof,
other than (i) sales of production and other sales in the ordinary course of
business, (ii) the Lien on the Company’s assets of First Interstate Bank of
Billings, Montana or any other lender, or (iii) customary Liens contained in or
arising under operating or similar requirements executed by or binding on the
Company.
          (iv) Enter into, amend or modify any agreement for borrowed money
indebtedness of the Company, other than (A) trade debt incurred in the ordinary
course of business, or (B) liability (as a co-borrower with WRI) for borrowed
money to First Interstate Bank of Billings, Montana (or any other financial
institution), which may be entered into or amended after the date of this
Agreement, and any refinancing thereof with First Interstate Bank of Billings,
Montana or any other financial institution; (C) borrowings from any Member from
time to time upon such market terms and conditions as the Manager deems
reasonable and appropriate under the circumstances; or (D) as contemplated by
Section 4.6 and Section 10.2.
          (v) Change the nature of the Company’s business.
          (vi) Commence a voluntary bankruptcy of the Company, or consent to the
appointment of a receiver, liquidator, assignee, custodian, or trustee for the
purposes of winding up the affairs of the Company;

-29-



--------------------------------------------------------------------------------



 



          (vii) Offer for sale, issue, repurchase, or redeem any Membership
Interests of the Company, or authorize a new class or series of Membership
Interests of the Company;
          (viii) Merge, combine, or consolidate the Company with any other
entity, convert the Company into another form of entity, or exchange interests
with any other person or entity;
          (ix) Liquidate or dissolve the Company (except as permitted by
Section 10.1);
          (x) Amend the Mining Contract, the Sublease, or the Sales Agency
Agreement, or enter into any other agreement between the Company and any
Affiliate of WRI Sub, except for any such amendment or agreement that will not
result in any cost or liability to the Company;
          (xi) Permit the Company to default on its reclamation bonding
requirements;
          (xii) Take any actions, other than operation in the ordinary course
consistent with past practice, which subjects or could reasonably be expected to
subject Investor to liability relating to the Absaloka Mine under any
Environmental Laws;
          (xiii) Amend this Agreement; or
          (xiv) Take any action, authorize or approve, or enter into any binding
agreement with respect to or otherwise commit to do any of the foregoing.
          (b) If the Manager or the Company (or the officers and agents acting
on their behalf) shall take any of the actions set forth in Sections 6.5(a)(i),
(ii), (iii), (iv), (v) or (vi) without the prior approval of Investor in
accordance with the provisions of Section 6.5(a), the

-30-



--------------------------------------------------------------------------------



 



sole remedy of Investor shall be to cause a Breach Liquidation, as provided for
in Section 10.1(a) and Section 10.2(a), unless the sole purpose for the action
of the Manager or the Company was to cause a liquidation of the Company, in
which case Investor shall be entitled to injunctive relief. If the Manager or
the Company (or the officers and agents acting on their behalf) shall take any
of the other actions set forth in Section 6.5(a) without the prior approval of
Investor in accordance with the provisions hereof, Investor is entitled, as its
sole remedy, to pursue either injunctive relief or Breach Liquidation.
          (c) Any merger or interest exchange of the Company effected in
accordance with Section 6.5(a) shall not be deemed to cause an assignment or
other transfer of the Membership Interests under this Agreement.
     Section 6.6 Exercise of Coal Options at Request of Investor. Before the
occurrence of Payout, the Manager shall exercise any Coal Options when and to
the extent requested in writing by Investor; provided that the Manager shall not
be required to so exercise any Coal Option unless the Company has Committed
Sales Contracts for the sale prior to January 1, 2013 of the amount of reserves
to be acquired through such exercise that cannot be fulfilled through the
reserves subject to the Crow Sublease, as amended by any previously exercised
Coal Options, as such Sublease and Committed Sales Contracts are in effect at
the time of the exercise of such Coal Option; and provided, further, that
Investor shall not be entitled to direct the Manager to exercise any Coal Option
during any Credit Disallowance Period.
     Section 6.7 Officers.
          (a) The Manager may designate one or more persons to be officers of
the Company. No officer need be a resident of the State of Delaware or a Member.
Any such officers so designated shall have such authority and perform such
duties as the Manager may,

-31-



--------------------------------------------------------------------------------



 



from time to time, delegate to them. The Manager may assign titles to particular
officers. Unless the Manager decides otherwise, if the title is one commonly
used for officers of a business corporation formed under the Delaware General
Corporate Law (or any successor statute), the assignment of such title shall
constitute the delegation to such officer of the authority and duties that are
normally associated with that office, subject to any specific delegation of
authority and duties made to such officer by the Manager pursuant to this
Section 6.7 and the other terms and provisions of this Agreement. Each officer
shall hold office until his successor shall be duly designated and shall qualify
or until his death or until he shall resign or shall have been removed in the
manner hereinafter provided. Any number of offices may be held by the same
person. The officers of the Company shall not receive salaries or other
compensation from the Company.
          (b) Any officer may resign as such at any time. Such resignation shall
be made in writing and shall take effect at the time specified therein, or if no
time be specified, at the time of its receipt by the Manager. The acceptance of
a resignation shall not be necessary to make it effective, unless expressly so
provided in the resignation. Any officer may be removed as such, either with or
without cause, by the Manager; provided, however, that such removal shall be
without prejudice to the contract rights, if any, of the person so removed.
Designation of an officer shall not of itself create contract rights. Any
vacancy occurring in any office of the Company may be filled by the Manager.
     Section 6.8 Mining Contract. The Manager shall enter into and administer
the Mining Contract between the Company and WRI.
     Section 6.9 Sales Agency Agreement. The Manager shall enter into and
administer the Sales Agency Agreement between the Company and WSC.

-32-



--------------------------------------------------------------------------------



 



     Section 6.10 Sales to Unrelated Persons. All sales by the Company of Indian
Coal mined from the Sublease will be made to unrelated third parties in
compliance with Sections 45(e)(4) and 45(e)(10)(A) of the Code.
     Section 6.11 Right to Inspect Mine. Investor shall have the right to
inspect the Absaloka Mine from time to time, during regular business hours and
following reasonable notice to the Manager.
ARTICLE VII
ACCOUNTING AND BANKING MATTERS; CAPITAL ACCOUNTS; TAX MATTERS
     Section 7.1 Books and Records; Reports; Notice of Certain Events.
          (a) The Company shall keep and maintain full and accurate books of
account for the Company in accordance with tax accounting principles
consistently applied and in accordance with the terms of this Agreement. Such
books shall be maintained at the principal United States office of the Company.
Members and their designated representatives shall have full and complete access
at all reasonable times to review, inspect and copy the books and records of the
Company. The Members shall pay any actual cost of copying any books, and shall
pay any special costs, such as enlargement from microfilm or computer printout,
which may be required in connection with such inspection. Inspection shall be
conducted at a time and in a manner so as not to unreasonably interfere with the
normal operation of the business of the Company.
          (b) The Company shall provide to the Members the reports identified
below, at the times indicated below:
          (i) Within 30 days from the end of each month, a report showing the
Company’s total volume of production of coal from the Sublease for the month,
total volume of sales of such coal made during the month, and major maintenance
on either the

-33-



--------------------------------------------------------------------------------



 



plant or the dragline operating at the Absaloka Mine, or any other force majeure
event, that has resulted in the interruption of production for at least 48
continuous hours, as well as the current status of any previously reported event
that continues to have a significant impact on Company operations or financial
results;
          (ii) Within 60 days from the end of each fiscal quarter, a report
showing the Company’s cash flow for the quarter, including total volume of
production of coal from the Sublease for the quarter, total volume of sales of
such coal made during the quarter, the price received for such sales, all costs
incurred by the Company in connection with its operations during the quarter,
all fees paid to WRI and Affiliates of WRI or to third parties during such
quarter, the total of Indian Coal Production Tax Credits that would be available
for such quantity of production if all requirements of the Code were satisfied
with respect to the Sublease, the amounts that would be payable to the Crow
Tribe and to Investor in respect of the Indian Coal Production Tax Credits
during such quarter, and the Remaining Preference Amount as of the end of the
quarter;
          (iii) A report within 90 days after the close of each fiscal year of
the Company containing a balance sheet and statement of operations prepared in
accordance with the capital account maintenance principles of Section 704(b) of
the Code. A Member shall have the right to cause the Company to conduct an audit
by the Company’s accounting firm of either or both of the balance sheet or
statement of operations for such fiscal year, at the requesting Member’s cost.
          (iv) Within 60 days following the end of each quarter, an unaudited
balance sheet and statement of operations prepared consistently with the annual
financial statements required by Section 7.1(b)(iii), and a management
discussion and analysis

-34-



--------------------------------------------------------------------------------



 



addressing any variance between forecasted and actual coal production levels,
revenues and expenses for the period.
          (v) On or before April 1 of each year, the Company shall furnish to
each Member a Form K-1, including such information as is reasonably pertinent
for the preparation of such Member’s federal income tax return for the
immediately preceding calendar year. If the Form K-1 is not delivered to
Investor by April 1, Investor shall have the right to suspend payment of the
Fixed Payment Note and the Contingent Payment Obligation without interest until
the Form K-1 has been delivered, following which delivery all suspended payments
shall be immediately paid to WRI. The Company’s accounting firm shall sign as
the preparer of the Form 1065 to which the Form K-1 is attached.
          (vi) No later than 75 days prior to a Projected Payout Date, the
Manager shall give notice to the Members of the Projected Payout Date, which
shall include a certification by the Company’s accounting firm that the
determination of the Projected Payout Date is reasonable. The Manager shall, on
the fifth Business Day prior to the Projected Payout Date, certify to the
Members in writing that the Projected Payout Date continues to be reasonable
based on all information known to it, which certification shall include the
certification by the Company’s accounting firm. Each notice of Projected Payout
Date and each certification required by this Section 7.1(b)(vi) shall set forth
the Indian Coal Production Tax Credits generated by the production and sale of
Indian Coal from the Sublease through the end of the most recent calendar
quarter which ended more than 20 days before the date of the notice and
certification. The achievement of Payout shall be verified to the Members as
soon as practicable after its occurrence by

-35-



--------------------------------------------------------------------------------



 



the Company’s accounting firm. Such verification will be based upon a review of
the Company’s books and records.
     (vii) Within 15 days after the end of each calendar quarter, a report
detailing coal production and sales of Indian Coal from the Sublease for the
most recent calendar quarter and the allocation of Indian Coal Production Tax
Credits to Investor (the “Quarterly Report”).
To the extent that preparation of the foregoing reports requires information,
reports or consents that is required to be provided by a third party, and such
information, reports or consents have not been provided in a timely manner
(despite the Company exercising all commercially reasonable efforts to obtain
the information) so as to permit the Company to provide the reports in the time
periods set forth in this Section 7.1(b), the Company shall provide written
notice to the Members notifying them that the report will not be provided as set
forth herein for the reason set forth, indicating when the information, reports
or consents are expected to be received from the third party, and undertaking to
provide the information, reports or consents promptly following receipt thereof.
          (c) The Manager shall give the Members notice of the occurrence of the
following events promptly following the occurrence thereof:
          (i) the rendering of a final, non-appealable determination by a court
or other judicial body that WRI has acted with gross negligence or willful
misconduct as the operator of the Absaloka Mine;
          (ii) the assignment by WRI of the Mining Contract to a third party
without the consent of Investor;

-36-



--------------------------------------------------------------------------------



 



          (iii) a violation of Environmental Laws as a result of which the
Company is subject to material liability;
          (iv) the receipt by the Company of (A) a Private Letter Ruling from
the IRS, (B) approval by the Bureau of Indian Affairs of the Second Crow Lease
and the Sublease and (C) notification from WRI and/or Investor that it is
electing to require a Failure Transfer because the Second Payment Conditions
have not been satisfied; and
          (v) the taking of any action described in Section 6.5(a) without the
prior approval of Investor.
          (d) All costs of preparing, providing and mailing all reports and
notices and all other materials furnished by the Company shall be paid by the
Company.
     Section 7.2 Fiscal Year. The calendar year shall be selected as the
accounting year of the Company and the books of account shall be maintained on
an accrual basis.
     Section 7.3 Capital Accounts. A capital account shall be established and
maintained for each Member in accordance with the following:
          (a) General Adjustments. A Member’s Capital Account shall be increased
and decreased as follows:
          (i) The Capital Account shall be increased by (a) the amount of the
Member’s Capital Contribution made in cash; (b) the Fair Market Value of assets
contributed in kind (net of liabilities secured by such contributed property
that the Company is considered to assume or take subject to under Treasury
Regulation Section 1.704-1(b)(2)(iv)(b)); and (c) the amount of Capital Account
Income that is allocated to the Member pursuant to this Agreement.

-37-



--------------------------------------------------------------------------------



 



          (ii) The Capital Account shall be decreased by (a) the amount of money
and the Fair Market Value of any property that the Company distributes to the
Member (net of any indebtedness secured by such distributed property that the
Member is considered to assume or take subject to under Treasury
Regulation Section 1.704-1(b)(2)(iv)(b)), and (b) the amount of Capital Account
Deductions that are allocated to the Member pursuant to this Agreement.
          (iii) The rules regarding maintenance of Capital Accounts described in
this Section 7.3(a) are intended to correspond to the provisions of Treasury
Regulations §1.704-1(b)(2)(iv)(b). To the extent that Section 7.3(a)(i) and
(ii) conflict with such provision, Treasury Regulations §1.704-1(b)(2)(iv)(b)
shall prevail.
          (b) Adjustments for Unrealized Gain and Unrealized Loss. For purposes
of computing and maintaining Capital Accounts pursuant to Section 7.3(a) above,
immediately prior to the distribution of any asset of the Company to a Member
(including a distribution in liquidation of the Company), the amount of
unrealized gain with respect to the asset shall be deemed to be an item of
Capital Account Income recognized by the Company and shall be allocated to the
Members as provided in Article V, and the amount of unrealized loss with respect
to the asset shall be deemed to be an item of Capital Account Deduction
recognized by the Company and shall be allocated to the Members as provided in
Article V. For this purpose, the unrealized gain with respect to an asset of the
Company shall be equal to the excess of the Fair Market Value of the asset over
the Book Value of the asset and the unrealized loss with respect to an asset of
the Company shall be equal to the excess of the Book Value of the asset over the
Fair Market Value of the asset.

-38-



--------------------------------------------------------------------------------



 



          (c) Capital Accounts of Transferees. A transferee of an interest in
the Company shall succeed to the Capital Account attributable to the interest,
and there shall be no adjustment to the Capital Accounts as a result of the
transfer.
          (d) Adjustments with Respect to Contributed Property. In accordance
with Sections 1.704-1(b)(2)(iv)(d)(3) and 1.704-1(b)(2)(iv)(g) of the Treasury
Regulations, in the case of property contributed to the Company by a Member, the
Members’ Capital Accounts shall be debited or credited for items of
depreciation, depletion, amortization, and gain or loss computed for book
purposes with respect to such property in the same manner as such items would be
computed if the adjusted tax basis of such property were equal to its Fair
Market Value on the date of its contribution to the Company. In accordance with
Section 1.704-1(b)(2)(iv)(g)(iii) of the Treasury Regulations, the amount of
book depreciation, depletion or amortization for a period with respect to
property the Book Value of which is different from its Adjusted Basis shall be
the amount that bears the same relationship to the Book Value of such property
as the depreciation, depletion or amortization computed for tax purposes with
respect to such property for such period bears to the adjusted tax basis of such
property; provided that, if such property has a zero adjusted tax basis, the
book depreciation or amortization shall be determined under any reasonable
method selected by the Manager. If the adjusted tax basis of depletable property
is zero, Depletion with respect to such property shall be determined by applying
the rules under Code Sections 611 and 613 for calculating depletion based upon
the assumption that the adjusted basis of such property equals such Book Value.
The Fair Market Value of property contributed to the Company shall be based upon
the agreed net Fair Market Value of the assets of the Company under
Section 4.1(b), provided that, in determining the Fair Market Value of
contributed property, the Manager may, under any reasonable method which it
selects, allocate

-39-



--------------------------------------------------------------------------------



 



the agreed net Fair Market Value of the assets of the Company among different
items of Company assets.
          (e) Compliance with Regulations. The Company shall make all other
adjustments to the Capital Accounts required by Section 1.704-1(b)(2)(iv) of the
Treasury Regulations.
          (f) Initial Capital Account Balances. The Members agree that the
Capital Account balance of each of WRI Sub and Investor as of the date hereof
shall equal the amounts referenced in Section 4.2.
     Section 7.4 Tax Partnership. The Members agree to classify the Company as a
partnership for federal and applicable state tax purposes. Neither the Company,
any Member nor any officer or other representative of any of the foregoing shall
file an election to classify the Company as an association taxable as a
corporation for federal tax purposes.
     Section 7.5 Tax Matters Partner. Investor shall act as the “tax matters
partner” under Section 6231(a)(7) of the Code (such person, in this Section 7.5,
being called the “Tax Matters Partner”), subject to replacement by the Manager
only upon a showing that Investor has failed to comply with its obligations as
Tax Matters Partner. The Members shall take such action as is required by
Treasury Regulations under Section 6231(a)(7)(A) of the Code to designate
Investor as the Tax Matters Partner. Investor shall take such action as may be
necessary to make WRI Sub a notice partner within the meaning of
Section 6231(a)(8) of the Code. The Tax Matters Partner shall promptly notify
the Members if any tax return or report of the Company is audited or if any
adjustments are proposed by any governmental body. In addition, the Tax Matters
Partner shall promptly furnish to the Members all notices concerning
administrative or judicial Proceedings relating to federal income tax matters as
required under the Code. During the

-40-



--------------------------------------------------------------------------------



 



pendency of any such administrative or judicial Proceeding, the Tax Matters
Partner shall furnish to the Members periodic reports, not less often than
monthly, concerning the status of any such Proceeding. Without the consent of
WRI Sub, the Tax Matters Partner shall not extend the statute of limitations,
file a request for administrative adjustment, file suit concerning any tax
refund or deficiency relating to any Company administrative adjustment or enter
into any settlement agreement relating to any item of Company income, gain,
loss, deduction or credit for any fiscal year of the Company. The Company shall
indemnify and hold harmless the Tax Matters Partner for any and all liabilities,
costs and expenses (including reasonable attorneys’ fees and accountants’ fees)
that the Tax Matters Partner may incur in its capacity as Tax Matters Partner,
acting in compliance with its obligations under this Agreement.
     Section 7.6 Federal Income Tax Audit. In the event of any federal income
tax audit of the Company, WRI Sub shall control any and all negotiated
settlements with any tax authority with respect to the qualification of coal
production from the Absaloka Mine for Indian Coal Production Tax Credits.
Investor shall control any and all negotiated settlements with any tax authority
with respect to the allocation of Indian Coal Production Tax Credits among the
Members. The party controlling a negotiated settlement with any tax authority
shall, in good faith, consult with the other party regarding the suggested terms
of such settlement; provided, however, that the controlling party shall be under
no obligation to comply with any suggestion of the other party. The controlling
party shall provide to the other party copies of all correspondence or pleadings
between the controlling party and the tax authority regarding any tax audit. The
other party shall be entitled to monitor all hearings and meetings with the tax
authority associated with such settlement negotiations.

-41-



--------------------------------------------------------------------------------



 



     Section 7.7 Tax Returns. The Company shall timely file or cause to be filed
all federal and state tax returns required to be filed by the Company, and shall
utilize the Company’s accounting firm to prepare such returns. The Manager shall
be entitled to appoint the Company’s accounting firm, which firm shall be
reasonably acceptable to the Members and shall not be a “big four” firm. The
Company shall provide each Member with a draft of the federal income tax returns
required to be filed by the Company, along with workpapers for preparation of
such return, at least 20 days before filing for the Member’s review and comment.
The Manager will consider in good faith the comments of Investor in finalizing
such returns.
     Section 7.8 TEFRA Election. The Company shall make an election under
Section 6231(a)(1)(B)(ii) of the Code to have the tax treatment of partnership
items be determined at the Company level.
     Section 7.9 § 754 Election. The Manager shall make the election provided by
§ 754 of the Code for the Company for the short tax year ending on the date
Investor acquired its interest in the Company.
     Section 7.10 Aggregation Election. The Company shall make a protective
election to aggregate the portions of the Sublease attributable to the First
Crow Lease and Second Crow Lease for purposes of Section 614(c) of the Code.
     Section 7.11 Defense of Tax Claims. Except as provided in Section 7.6,
Investor and WRI Sub shall jointly control (at each party’s own expense) any
defense or settlement, compromise, admission, or acknowledgment of any federal
income tax audit by the IRS relating to tax items of the Company and no such
federal income tax audit shall be settled or compromised without the prior
written approval (which shall not be unreasonably withheld, conditioned or
delayed) of each of Investor and WRI Sub.

-42-



--------------------------------------------------------------------------------



 



ARTICLE VIII
INDEMNIFICATION
     Section 8.1 Power to Indemnify in Actions, Suits or Proceedings. The
Company shall indemnify any person who was or is a party or is threatened to be
made a party to any threatened, pending or completed action, suit or Proceeding,
whether civil, criminal, administrative or investigative, by reason of the fact
that he or it is or was a Member, officer, or Manager of the Company, or is or
was serving at the request of the Company as a member, officer, manager, or
director of another limited liability company, corporation, partnership, joint
venture, trust or other enterprise (a “Covered Person”), against expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement
actually and reasonably incurred by such Covered Person in connection with such
action, suit or Proceeding, provided that such Covered Person acted in good
faith and in a manner such Covered Person reasonably believed to be in or not
opposed to the best interests of the Company, or, with respect to any criminal
action or Proceeding, that such Covered Person had no reasonable cause to
believe his conduct was unlawful. The termination of any action, suit or
Proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendre or its equivalent, shall not, of itself, create a presumption that a
Covered Person did not act in good faith and in a manner which such Covered
Person reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or Proceeding, had reasonable
cause to believe that his conduct was unlawful. This indemnification shall be
from the assets of the Company only, and no Member shall have any liability with
respect to such indemnification.
     Section 8.2 Expenses Payable in Advance. Expenses incurred by a Covered
Person in defending or investigating a threatened or pending action, suit or
Proceeding shall be paid by the Company in advance of the final disposition of
such action, suit or Proceeding upon receipt of an

-43-



--------------------------------------------------------------------------------



 



unsecured undertaking by or on behalf of such Covered Person to repay such
amount if it shall ultimately be determined that such Covered Person is not
entitled to be indemnified by the Company as authorized by this Article VIII.
     Section 8.3 Nonexclusivity of Indemnification and Advancement of Expenses.
The indemnification and advancement of expenses provided by or granted pursuant
to this Article VIII shall not be deemed exclusive of any other rights to which
those seeking indemnification or advancement of expenses may be entitled under
any agreement, contract, vote of Members or Manager or pursuant to the direction
(howsoever embodied) of any court of competent jurisdiction or otherwise, both
as to action in a Covered Person’s official capacity and as to action in another
capacity while holding such office, it being the policy of the Company that
indemnification of the persons specified in Sections 8.1 shall be made to the
fullest extent permitted by law but only if the Manager authorizes such broader
protection than set forth in the other provisions of this Article VIII. The
provisions of this Article VIII shall not be deemed to preclude the
indemnification of any person who is not specified in Section 8.1 but whom the
Company has the power or obligation to indemnify under the provisions of the Act
or otherwise.
     Section 8.4 Insurance. On such terms as the Manager approves, the Company
may purchase and maintain insurance on behalf of any person who is or was a
Covered Person against any liability asserted against or incurred by such
Covered Person in any such capacity, or arising out of such Covered Person’s
status as such, whether or not the Company would have the power or the
obligation to indemnify the Covered Person against such liability under the
provisions of this Article VIII. If such insurance is provided through
participation in the insurance policies of an Affiliate of the Company, the
Company shall pay its allocable share of the cost of such insurance.

-44-



--------------------------------------------------------------------------------



 



     Section 8.5 Survival of Indemnification and Advancement of Expenses. The
indemnification and advancement of expenses provided by, or granted pursuant to,
this Article VIII shall, unless otherwise provided when authorized or ratified,
continue as to a person who has ceased to be a Member, officer or Manager and
shall inure to the benefit of the heirs, executors and administrators of such a
person and shall survive the liquidation of the Company.
     Section 8.6 Limitation on Indemnification. Notwithstanding anything else
herein to the contrary, the Company shall not be obligated to indemnify any
Covered Person for (i) any Proceeding initiated by such Covered Person against
the Company unless that Proceeding was brought to enforce such Covered Person’s
right to indemnification under Section 8.1 and, in such Proceeding, it is
determined that such Covered Person is entitled to indemnification, or (ii) any
Proceeding brought by the Company against such Covered Person unless such
Covered Person is found not to be liable to the Company.
     Section 8.7 Indemnification of Employees and Agents. The Company may, to
the extent authorized from time to time by the Manager, provide rights to
indemnification and the advancement of expenses to employees and agents of the
Company similar to those conferred in this Article VIII to Members, officers or
the Manager of the Company.
     Section 8.8 Severability. The provisions of this Article VIII are intended
to comply with the Act. To the extent that any provision of this Article VIII
authorizes or requires indemnification or the advancement of expenses contrary
to the Act or the Certificate, the Company’s power to indemnify or advance
expenses under such provision shall be limited to that permitted by the Act and
the Certificate and any limitation required by the Act or the Certificate shall
not affect the validity of any other provision of this Article VIII.

-45-



--------------------------------------------------------------------------------



 



ARTICLE IX
DISPOSITIONS OF MEMBERSHIP INTERESTS
     Section 9.1 Dispositions.
          (a) No Member may Dispose of its Membership Interest, in whole or in
part, other than in accordance with the terms of this Article IX, and any
attempted Disposition that is not in accordance with this Article IX shall be,
and is hereby declared, null and void ab initio. The Members agree that a breach
of the provisions of the restrictions on Dispositions set forth in this
Article IX may cause irreparable injury to the Company and the Members, for
which monetary damages (or other remedy at law) are inadequate in view of
(i) the complexities and uncertainties in measuring the actual damages that
would be sustained by reason of the failure of a person to comply with such
provisions, and (ii) the uniqueness of the Company’s business and the
relationship among the Members. Accordingly, the Members agree that the
restrictions on Dispositions may be enforced by specific performance.
          (b) WRI Sub may not directly or indirectly Dispose of all or any part
of its Membership Interest without the consent of Investor and the Manager,
which shall not be unreasonably withheld, conditioned or delayed; provided,
however, that (i) WRI Sub may Dispose of all or any portion of its interests in
the Company to an Affiliate of WRI and WRI may Dispose of all or any portion of
its interests in WRI Sub to an Affiliate of WRI, if not treated as a transfer
for federal income tax purposes; (ii) WRI Sub may Dispose of all or any portion
of its Membership Interest in the Company to Investor upon exercise by Investor
of the Investor Option pursuant to the terms of the Absaloka Purchase Agreement;
and (iii) WRI Sub may pledge, grant a security interest in or otherwise encumber
its interest in the Company provided such pledge is granted in favor of an
entity that would qualify as a qualified institutional buyer under 17 CFR
§ 230.144A(a)(1)(i), (iv), (v) or (vi) of the regulations of the SEC.

-46-



--------------------------------------------------------------------------------



 



          (c) Investor may not directly or indirectly Dispose of all or any part
of its Membership Interest (including transfers to an Affiliate) other than a
Disposition (i) approved by WRI Sub and the Manager, which approval shall not be
unreasonably withheld, conditioned or delayed, (ii) constituting a Failure
Transfer in accordance with the terms of Section 6 of the Absaloka Purchase
Agreement, (iii) pursuant to an exercise by WRI of its Buyout Option in
accordance with the terms of Section 9 of the Absaloka Purchase Agreement, or
(iv) in a transaction which is not treated as a transfer for federal income tax
purposes. Further, no Affiliate of Investor may directly or indirectly Dispose
of all or any part of its interest in Investor, except to the extent that such
transfer would not be treated as a transfer of a partnership interest in the
Company for federal income tax purposes. Notwithstanding the foregoing, Investor
shall be entitled to withdraw from the Company at any time pursuant to
Section 11.1.
          (d) The foregoing Sections 9.1(b) and (c) to the contrary
notwithstanding, a Disposition of a Membership Interest (including to any
Permitted Transferee) shall be null and void ab initio (i) if, following the
proposed Disposition, the Company would constitute a “publicly traded
partnership” for purposes of Section 7704 of the Code, (ii) if the transferee
fails to deliver to the Company all documents required pursuant to Section 9.2,
(iii) if the Disposition would trigger a termination of the Company under
Section 708(b)(1)(B) of the Code, unless the transferor obtains a private letter
ruling from the IRS confirming that such a termination will not change the
results described in the Private Letter Ruling; or (iv) if such Disposition
would result in the violation of any applicable federal or state securities
laws. The Manager is entitled to condition its consent to a Disposition on the
delivery to the Company of an opinion of counsel acceptable to the Manager with
respect to the matters set forth in Section 9.1, including that the proposed
Disposition is exempt from registration with the SEC or any state securities
authority.

-47-



--------------------------------------------------------------------------------



 



Any Permitted Transferee must be capable of fulfilling the financial obligations
of the transferor under this Agreement. Any costs incurred by the Company in
connection with any proposed or actual Disposition by a Member of all or a part
of its Membership Interest shall be borne by such Member.
     Section 9.2 Substitution.
          (a) Unless an assignee of a Membership Interest becomes a Member in
accordance with the provisions of this Agreement, such assignee shall not be
entitled to any of the rights granted to a Member hereunder in respect of such
Membership Interest, other than the right to receive allocations of income,
gain, loss, deduction, credit and similar items and distributions to which the
assignor would otherwise be entitled, to the extent such items are assigned.
          (b) An assignee of the Membership Interest of a Member, or any portion
thereof, may become a Member entitled to all of the rights of a Member in
respect of such Membership Interest if (i) the assignor gives the assignee such
right, (ii) the Manager consents in writing to such substitution; and (iii) the
assignee executes and delivers to the Company an executed counterpart of this
Agreement.
ARTICLE X
DISSOLUTION, LIQUIDATION, AND TERMINATION
     Section 10.1 Dissolution.
          (a) The Company shall dissolve and its affairs shall be wound up upon
the first to occur of the following (each, an “Event”):
          (i) the unanimous agreement of the Members to dissolve the Company;

-48-



--------------------------------------------------------------------------------



 



          (ii) the entry of a decree of judicial dissolution of the Company
under Section 18-802 of the Act;
          (iii) a final, non-appealable determination by a court or other
judicial body that WRI has acted with gross negligence or willful misconduct in
the operation of the Absaloka Mine, if Investor elects to require a Breach
Liquidation;
          (iv) the taking of an action under Section 6.5(a) without the prior
approval of Investor, if Investor elects to require a Breach Liquidation;
          (v) any of the following occurrences where such occurrence has a
Material Adverse Effect on the Company: (A) the invalidation, cancellation or
other termination, or suspension of the Sublease or either of the First Crow
Lease or the Second Crow Lease, or any other agreement upon which the validity
or effectiveness of any such Sublease or lease depends in whole or in part;
(B) any modification, amendment, or reformation of or to any such Sublease,
lease or other agreement; (C) any failure to obtain any required final, binding
and nonappealable governmental approvals of any such Sublease, lease or other
agreement or of mining plans or other permission or authority necessary for the
Company to conduct the contemplated mining activities under the Sublease; or
(D) failure to obtain a permit under the Surface Mining Control and Reclamation
Act for lands within the Second Crow Lease by January 1, 2010, if Investor
elects to require a Breach Liquidation; and
          (vi) any event which makes it unlawful for the Company business to be
continued, unless the event can be and is remedied within a reasonable period of
time.

-49-



--------------------------------------------------------------------------------



 



          (b) The bankruptcy, dissolution or withdrawal of any Member or the
assignment by any Member of its interest (whether or not in compliance with the
terms of this Agreement) shall not dissolve the Company.
     Section 10.2 Winding Up, Final Distribution.
          (a) Upon the occurrence of an Event, and, in the case of the Events
specified in Section 10.1(a)(iii), (iv) and (v), written notice from Investor
that it is electing a Breach Liquidation, the Manager shall proceed with winding
up the affairs of the Company in accordance with the principles and procedures
set forth in Section 10.2(b).
          (b) The Company’s assets shall be revalued in accordance with Treasury
Regulations § 1.704-1(b)(2)(iv)(f)(5)(ii) and the net profit or loss therefrom
shall be allocated among the Company’s Members (without regard to any
unexercised Investor Options or Coal Options) in accordance with Treasury
Regulations § 1.704-1(b)(2)(iv)(g). The value of the Sublease shall be
determined by agreement of the Members, which determination shall be set forth
in writing and delivered to the Manager. If the Members are unable to agree on
the value of the Sublease, the value shall be determined by Erhardt, Keefe,
Steiner & Hottman PC (or such other person or firm as shall be reasonably
acceptable to the Members), which shall value the Sublease (including any
previously exercised Coal Options) at their Discounted Cash Flow Value. The
Discounted Cash Flow Value of the Sublease, as so determined by Erhardt, Keefe,
Steiner & Hottman PC or such other person or firm, shall be binding upon the
Members for purposes of determining liquidating distributions.
          (c) Following such procedures, the Company shall proceed with payment,
or making provision for payment, of all liabilities of the Company, including
liabilities, if any, to any Member, following which the Company shall make
distributions to the Members pro rata in

-50-



--------------------------------------------------------------------------------



 



accordance with the balances in their respective Capital Accounts (after taking
into account all adjustments thereto required by the provisions of Section 7.3
and Article V as a result of the operations of the Company during its final
accounting period, as a result of the sale or other disposition of Company
assets, and as a result of any unrealized gain or unrealized loss inherent in
Company assets to be distributed in kind); provided that, with respect to any
liquidating distribution required to be made to Investor, the Manager shall, at
its option, either (i) sell the Company’s assets and distribute the proceeds
thereof to Investor, or (ii) distribute the Sublease to WRI Sub and pay Investor
in cash the balance in its Capital Account as adjusted in accordance with
Section 10.2(b). If the Company does not have sufficient cash to make a
liquidating distribution to Investor of cash equal to Investor’s Capital Account
balance, WRI shall be required to lend to the Company, and the Company shall be
required to borrow from WRI, cash sufficient to make such distribution, on the
terms specified in Section 4.6.
          (d) In any liquidation, the portion of any distribution payable to
Investor that is equal to the remaining outstanding principal balance and
accrued interest owed by Investor to WRI under the Fixed Payment Note and the
amount, if any, payable by Investor to WRI in respect of the Contingent Payment
Obligation for any period prior to the date of the Breach Liquidation, whether
or not yet reflected in an invoice, shall be paid directly by the Company to WRI
on behalf of Investor. In connection with a Breach Liquidation, the Company
shall, concurrent with the liquidating distribution, provide to WRI, with a copy
to Investor, a certificate setting forth all distributions made to Investor from
the date of its admission as a Member of the Company, including the amount of
liquidating distributions.

-51-



--------------------------------------------------------------------------------



 



          (e) Upon the liquidation of a Member’s interest in the Company,
liquidating distributions with respect thereto shall be made within the time
period prescribed by the Treasury Regulations under Section 704(b) of the Code.
          (f) No Member shall be required to restore the deficit, if any, in its
Capital Account.
     Section 10.3 Termination; Certificate of Cancellation. On completion of the
distribution of Company assets as provided in this Agreement, the Company shall
be terminated and the Manager shall file a certificate of cancellation with the
Secretary of State of Delaware, cancel any other filings made pursuant to
Section 1.5, and take such other actions as may be necessary to terminate the
Company.
ARTICLE XI
WITHDRAWAL
     Section 11.1 Withdrawal. Investor shall have the right to withdraw from the
Company as a Member at any time by providing written notice to the Company and
the other Members of such intention to withdraw. Such withdrawal shall not cause
a dissolution of the Company pursuant to Article X.
     Section 11.2 Distribution Upon Withdrawal. Upon withdrawal, Investor shall
be entitled to receive from the Company the amount of its Capital Account at the
date of withdrawal, determined in accordance with the provisions of Section 7.3
and as the Capital Account would be adjusted in accordance with the provisions
of Section 10.2(b) upon a liquidation of the Company; provided, however, that
the portion of the distribution equal to (a) the remaining principal and accrued
interest owed by Investor to WRI under the Fixed Payment Note and (b) the
amount, if any, remaining payable by Investor to WRI in respect of the

-52-



--------------------------------------------------------------------------------



 



Contingent Payment Obligation for any period prior to withdrawal, whether or not
reflected in an Invoice as of the date of withdrawal, shall be paid by the
Company to WRI on behalf of Investor.
     Section 11.3 Procedure. Upon receipt by the Company from Investor of its
written notice of withdrawal, the Manager shall request from WRI a certificate
setting forth (a) the remaining principal and accrued interest owing under the
Fixed Payment Note at the date of withdrawal and (b) the amounts payable by
Investor to WRI in respect of the Contingent Payment Obligation for any period
prior to withdrawal.
     Section 11.4 Termination of Membership. Upon payment by the Company (i) to
Investor of the amounts required under Section 11.2 and (ii) to WRI if amounts
remain payable to WRI under the Fixed Payment Note and Contingent Payment
Obligation, Investor’s Membership Interest in the Company shall terminate,
effective the date of the notice of withdrawal.
ARTICLE XII
OUTSIDE ACTIVITIES AND INVESTMENTS
     Section 12.1 Other Investments. Each of the Members acknowledge and affirm
that the other Members and their Affiliates (the “Related Parties”):
          (a) (A) have participated (directly or indirectly) and will continue
to participate (directly or indirectly) in other mining activities and in
private equity, venture capital and other direct investments in corporations,
joint ventures, limited liability companies and other entities that engage in
various aspects of the U.S. domestic and international mining business (in this
Article XI, “Other Investments”), including Other Investments that may or will
be competitive with the Company’s business or that may qualify for favorable tax
treatment, (B)  have interests in, participate with, aid and maintain seats on
the board of directors or similar

-53-



--------------------------------------------------------------------------------



 



governing bodies of, Other Investments, and (C) may develop or become aware of
business opportunities for Other Investments; and
          (b) may or will, as a result of or arising from the matters referenced
in Section 12.1(a) above, the nature of the Related Parties’ businesses and
other factors, have conflicts of interest or potential conflicts of interest.
     Section 12.2 Certain Conflicts of Interest. The Members (in their own names
and in the name and on behalf of the Company) expressly (x) waive any conflicts
of interest or potential conflicts of interest described in Section 12.1(b) and
agree that no Related Party shall have any liability to any Member, any
Affiliate thereof, or the Company with respect to such conflicts of interest or
potential conflicts of interest and (y) acknowledge and agree that the Related
Parties and their respective representatives will not have any duty to disclose
to the Company, any other Member or the Manager any such business opportunities,
whether or not competitive with the Company’s business and whether or not the
Company might be interested in such business opportunity for itself or to offer
such business opportunities to the Company. The Members (and the Members on
behalf of the Company) also acknowledge that the Related Parties and their
representatives have duties not to disclose confidential information of or
related to the Other Investments.
     Section 12.3 Effects on Related Parties. The Members (in their own names
and in the named and on behalf of the Company) hereby:
          (a) agree that (A) the terms of this Article XII, to the extent that
they modify or limit a duty or other obligation, if any, that a Related Party
may have to the Company or another Member under the Act or other Applicable Law,
are reasonable in form, scope and content; and (B) the terms of this Article XII
shall control to the fullest extent possible if it is in

-54-



--------------------------------------------------------------------------------



 



conflict with a duty, if any, that a Related Party may have to the Company or
another Member, the Act or any other Applicable Law; and
          (b) waive any duty or other obligation, if any, that a Related Party
may have to the Company or another Member, pursuant to the Act or any other
Applicable Law, to the extent necessary to give effect to the terms of this
Article XII.
     Section 12.4 Application. The Members (in their own names and in the name
and on behalf of the Company) acknowledge, affirm and agree that (i) the
execution and delivery of this Agreement is of material benefit to the Company
and the Members, and that they would not be willing to (x) execute and deliver
this Agreement, and (y) make their agreed Capital Contributions to the Company,
without the benefit of this Article XII and the agreement of the parties
thereto; and (ii) they have reviewed and understand the provisions of
Section 18-1101(b) of the Act.
ARTICLE XIII
WRI BUYOUT OPTION
     Section 13.1 WRI Buyout Option. Upon notice from WRI to the Company that it
has exercised its Buyout Option in accordance with Section 9 of the Absaloka
Purchase Agreement, the Company shall provide to WRI and Investor the
information required to calculate the Buyout Price determined under the Absaloka
Purchase Agreement, utilizing the procedures and assumptions set forth in
Article X.
     Section 13.2 Allocation of Tax Items; Distributions. The books of the
Company shall close on the date of the Buyout Notice for purposes of determining
Investor’s allocable share of tax items of the Company for the taxable year of
the Company which includes such date, and Investor shall be allocated only its
share of tax items of the Company through such date, and no tax items in any
subsequent year of the Company shall be allocated to Investor. Notwithstanding

-55-



--------------------------------------------------------------------------------



 



Section 5.5, the Company shall not be required to distribute any amount to
Investor after the date of the Buyout Notice.
ARTICLE XIV
GENERAL PROVISIONS
     Section 14.1 Notices. Except as expressly set forth to the contrary in this
Agreement, all notices, requests, or consents provided for or permitted to be
given under this Agreement must be in writing and must be given either by
depositing that writing in the United States mail, addressed to the recipient,
postage paid, and registered or certified with return receipt requested or by
delivering that writing to the recipient in person, by courier, by Electronic
Transmission, or by facsimile transmission; and a notice, request, or consent
given under this Agreement is effective on acknowledged receipt by the person
who received it. All notices, requests, and consents to be sent to a Member must
be sent to or made at the addresses given for that Member on Schedule I or such
other address as that Member may specify by notice to the other Members. All
notices, requests, and consents to be sent to the Company must be sent to or
made at the address specified for the Company in Schedule I or such other
address as the Company may specify by notice to the Members.
     Section 14.2 Amendment and Waivers.
          (a) Subject to Section 14.2(b), this Agreement may not be amended or
modified, and no provisions hereof may be waived, without the written consent of
all parties hereto unless otherwise expressly provided in this Agreement. If
this Agreement is amended as a result of substituting a Member, the amendment to
this Agreement shall be signed by the transferor and by the person to be
substituted.
          (b) Notwithstanding Section 14.2(a), amendments to this Agreement that
are of an inconsequential nature and do not adversely affect the Members, or are
necessary to

-56-



--------------------------------------------------------------------------------



 



comply with any Applicable Law or governmental regulations, or are necessary in
the opinion of counsel to the Company to ensure that the Company will not be
treated as an association taxable as a corporation for U.S. Federal income tax
purposes, may be made by the Manager without the consent of the Members.
          (c) No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party hereto, shall be deemed to constitute
a waiver by the party taking such action of compliance with any representation,
warranty, covenant or agreement contained in this Agreement. The waiver by any
party hereto of a breach of any provision of this Agreement shall not operate or
be construed as a further or continuing waiver of such breach or as a waiver of
any other or subsequent breach. No failure on the part of any party hereto to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
Applicable Law.
     Section 14.3 Entire Agreement. This Agreement, the Absaloka Purchase
Agreement and the other documents entered into in connection with this Agreement
constitute the entire agreement and understanding of the parties hereto in
respect of its subject matter and supersede all prior understandings,
agreements, or representations by or among such parties, written or oral, to the
extent they relate in any way to the subject matter hereof or the transactions
contemplated hereby. In the event of a conflict between this Agreement and the
Absaloka Purchase Agreement, the Absaloka Purchase Agreement shall prevail as to
matters related primarily to the terms of the

-57-



--------------------------------------------------------------------------------



 



purchase and sale by WRI of its Membership Interest to Investor, and this
Agreement shall prevail as to matters related primarily to the affairs of
Absaloka.
     Section 14.4 Effect of Waiver or Consent. The failure of any person to
insist upon strict performance of a covenant hereunder or of any obligation
hereunder, irrespective of the length of time for which such failure continues,
shall not be a waiver of such person’s right to demand strict compliance in the
future. No consent or waiver, express or implied, to or of any breach or default
in the performance of any obligation hereunder shall constitute a consent or
waiver to or of any other breach or default in the performance of the same or
any other obligation hereunder.
     Section 14.5 Successors and Assigns. Subject to Article IX, this Agreement
shall be binding upon and inure to the benefit of the Members and their
respective heirs, legal representatives, successors, and assigns.
     Section 14.6 Governing Law. THIS AGREEMENT AND THE PERFORMANCE OF THE
TRANSACTIONS AND THE OBLIGATIONS OF THE PARTIES HEREUNDER WILL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES.
     Section 14.7 Jurisdiction and Venue. IN RESPECT OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, EACH OF THE PARTIES HERETO
CONSENTS TO THE JURISDICTION AND VENUE OF ANY FEDERAL OR STATE COURT LOCATED
WITHIN THE STATE OF DELAWARE, WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
UPON HIM, CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY FIRST CLASS

-58-



--------------------------------------------------------------------------------



 



REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED,
DIRECTED TO HIM AT THE ADDRESS SPECIFIED PURSUANT TO SECTION 14.1, AGREES THAT
SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT THEREOF, AND
WAIVES ANY OBJECTION TO JURISDICTION OR VENUE OF, AND WAIVES ANY MOTION TO
TRANSFER VENUE FROM, ANY OF THE AFORESAID COURTS.
     Section 14.8 Waiver of Jury Trial. THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER
THIS AGREEMENT AND ANY DOCUMENT EXECUTED IN CONNECTION HEREWITH.
     Section 14.9 Directly or Indirectly. Where any provision of this Agreement
refers to action to be taken by any person, or which such person is prohibited
from taking, such provision shall be applicable whether such action is taken
directly or indirectly by such person, including actions taken by or on behalf
of any Affiliate of such person.
     Section 14.10 Severability. If any provision of this Agreement is held to
be unenforceable, this Agreement shall be considered divisible and such
provision shall be deemed inoperative to the extent it is deemed unenforceable,
and in all other respects this Agreement shall remain in full force and effect;
provided, however, that if any provision may be made enforceable by limitation
thereof, then such provision shall be deemed to be so limited and shall be
enforceable to the maximum extent permitted by Applicable Law.
     Section 14.11 Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each Member shall execute and deliver any
additional

-59-



--------------------------------------------------------------------------------



 



documents and instruments and perform any additional acts that may be necessary
or appropriate to effectuate and perform the provisions of this Agreement and
those transactions.
     Section 14.12 Title to Company Property. All property owned by the Company,
whether real or personal, tangible or intangible, shall be deemed to be owned by
the Company, and no Member, individually, shall have any ownership of such
property. The Company shall hold all of its property in its own name.
     Section 14.13 No Third Party Beneficiaries. Except as otherwise provided in
Article VIII, it is the intent of the parties hereto that no third-party
beneficiary rights be created or deemed to exist in favor of any person not a
party to this Agreement, unless otherwise expressly agreed to in writing by the
parties.
     Section 14.14 Expenses.
          (a) All reasonable third party out-of-pocket costs and expenses
incurred by the Members in connection with their decisions to enter into this
Agreement and the negotiation, execution and delivery of this Agreement, and all
related documents (including reasonable attorneys’ fees and expenses) shall be
paid by such Member.
          (b) Provided that they are included within a budget or are otherwise
authorized in accordance with the terms of this Agreement, all direct, third
party out-of-pocket expenses reasonably incurred in the Company business,
including expenses incurred by WRI Sub, WSC or any other Affiliate of WRI in
connection with the Company’s operations, shall be paid with Company funds,
including costs of obtaining audits (including the fees and expenses of the
Company’s independent auditors), fees and expenses attributable to the
preparation of the Company’s tax returns and reports, fees and expenses of
independent mining engineers retained by the Company, routine outside legal
costs, and printing and mailing expenses.

-60-



--------------------------------------------------------------------------------



 



     Section 14.15 Counterparts. This Agreement may be executed in any number of
counterparts, with each such counterpart constituting an original and all of
such counterparts constituting but one and the same instrument.
     Section 14.16 Confidentiality. Each Member will, and will cause each of its
managers, agents, counsel, advisors, consultants, lenders, investors, potential
investors, officers, directors, employees, partners or other representatives
(collectively, the “Representatives”) to, keep confidential all non-public
information received from or otherwise relating to, the Company, its
subsidiaries, properties and businesses, (“Confidential Information”) and will
not, and will not permit its Representatives to, (a) disclose Confidential
Information to any other person other than to another party hereto, or Affiliate
thereof, for a valid business purpose of the Company, or (b) use Confidential
Information for anything other than as necessary and appropriate in carrying out
the business of the Company. The restrictions set forth in this Agreement do not
apply to any disclosures required by law, including federal securities law
applicable to a Member. As used in this Agreement the term “Confidential
Information” shall not include information that (i) is or becomes generally
available to the public other than as a result of a disclosure by a Member or
its Representatives in violation of this Agreement, (ii) is or was available to
such Member on a non-confidential basis prior to its disclosure to such Member
or its Representatives by the Company or another Member or (iii) was or becomes
available to such Member on a non-confidential basis from a source other than
the Company, which source is or was (at the time of receipt of the relevant
information) not known to the recipient of such information to be bound by a
confidentiality agreement with (or other confidentiality obligation to) the
Company or another person. A Member shall be responsible for any breaches of
this confidentiality obligation by its Representatives. A Member shall have the
right to disclose Confidential

-61-



--------------------------------------------------------------------------------



 



Information in connection with a subpoena, interrogatory, request for
production, civil investigative demand or other such legal process issued by any
court, arbitrator(s), or administrative, legislative, investigative or
regulatory body, but only to the extent necessary to fully respond thereto and
after providing written notice to the other Members as far as possible in
advance of such legal process to permit them to obtain a protective order.
     Section 14.17 Power of Attorney. Investor does hereby irrevocably
constitute and appoint WRI as its true and lawful attorney-in-fact, with full
power of authority in its name, place and stead to execute, swear to,
acknowledge, deliver, file and record as appropriate:
          (a) Certificates and amendments thereto, under the Act and the laws of
any other jurisdiction in which certificates, affidavits and other documents
evidencing or preserving the Company as a limited liability company may or
should, in the opinion of the Manager, be filed or recorded;
          (b) Any other instrument which may be required to be filed or recorded
by the Company under the laws of any governmental jurisdiction or by any
governmental agency, or which the Manager deems it advisable to file or record;
          (c) Any documents which may be required to effect the continuation of
the Company, the substitution or addition of a Member, the amendment of the
Certificate of Formation or the dissolution and termination of the Company,
provided the continuation, substitution, addition, amendment or dissolution and
termination are in accordance with the terms of this Agreement;
          (d) All instruments which the Manager deems appropriate to reflect a
change or modification of this Agreement in accordance with the terms of this
Agreement, including without limitation the addition of substituted Members
pursuant to Article IX;

-62-



--------------------------------------------------------------------------------



 



          (e) All filings with agencies of the federal government or of any
other jurisdiction which the Manager deems appropriate to carry out the business
of the Company; and
          (f) All contracts, agreements, instruments, returns, conveyances and
other instruments which the Manager deems appropriate to manage the affairs of
the Company.
     The power of attorney is irrevocable, is a power coupled with an interest,
shall survive the dissolution of Investor and shall extend to the successors and
permitted assigns of Investor and WRI. Investor agrees to be bound by and ratify
any representations made and actions taken by WRI acting in good faith pursuant
to such power of attorney.
     Section 14.18 Survival of Certain Provisions. The following provisions
shall survive the termination of the Company: Article V and Sections 7.3 through
7.11, 8.1 through 8.8, 10.3, 14.2 through 14.16 and Article XV, and the
definitions and exhibits relevant to such provisions.
ARTICLE XV
DISPUTE RESOLUTION
     Section 15.1 Disputes. The Members shall seek to resolve any disputes or
claims arising between the Members and/or the Company in connection with this
Agreement amicably through discussions between the Members. No breach shall be
deemed to occur hereunder until the Member alleged to be in breach is given at
least 30 days prior written notice describing such dispute or claim. A Member’s
exercise of its judgment shall not be subject to any dispute or claim. If any
dispute or claim is not settled or cured within the 30-day period contemplated
above, either Member may commence an action in the federal or state courts of
the State of Delaware.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-63-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Members have executed this Agreement in
counterparts effective as of the date first above written.

                  FEEDSTOCK INVESTMENTS IV, LLC    
 
                By its Manager    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

SIGNATURE PAGE—LIMITED LIABILITY COMPANY AGREEMENT
OF ABSALOKA COAL LLC

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Members have executed this Agreement in
counterparts effective as of the date first above written.

                  WESTMORELAND RESOURCES, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                WRI PARTNERS, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

SIGNATURE PAGE—LIMITED LIABILITY COMPANY AGREEMENT
OF ABSALOKA COAL LLC

 